                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                Civil Action No: 3:18-CV-73-GCM

ERIC MCKENZIE,                                 )
                                               )
                        Plaintiff,             )
                                               )
       v.                                      )      CONSENT PROTECTIVE ORDER
                                               )
CHARTER COMMUNICATIONS, INC.,                  )
                                               )
                        Defendant.
                                               )


       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, upon motion by the parties,

with the consent of the parties, and it appearing that the discovery process in this action may

involve the production of information that a party may contend is confidential and/or proprietary

and that good cause exists for the entry of an Order limiting the disclosure of such information;

       IT IS THEREFORE ORDERED that:

       1.        "Confidential Information" as used herein means all personnel related records of

individuals who are not parties to this case, all proprietary, financial, business or other

commercially sensitive information, personal financial information or medical information of

Plaintiff, whether documentary or otherwise, designated as "confidential" and delivered, produced

or disclosed by any party in this action in response to an interrogatory, a request for production of

documents, a deposition question or otherwise, or delivered, produced or disclosed by any third

party in response to a subpoena, deposition question or otherwise. The designation of documents

or information as “Confidential Information” shall not be conclusive for purposes of the

substantive issues in this case.




PPAB 4565851v1
       2.        All documents produced or information provided or disclosed by any party or third

party in discovery in this action as identified in paragraph 1 shall be treated as confidential and the

use or disclosure of such documents or information shall be governed by the terms of this

Protective Order, provided that the party producing or otherwise disclosing such documents or

information designates such documents or information as “confidential” at the time of production

or disclosure or as otherwise provided herein.

       3.        Confidential Information, including copies or summaries thereof, shall be used only

for the prosecution or defense of this action (including, but not limited to, any mediation,

arbitration, or other settlement process, as well as appeals of this action) and shall not be used or

employed for any other purpose whatsoever. Confidential Information shall not be disclosed or

made available to anyone except:

                 a.     the Court;

                 b.     the parties to this action and officers, directors or employees of the parties

                        who are actively participating in the prosecution or defense of this action;

                 c.     counsel for the parties to this action and employees of said counsel;

                 d.     experts or consultants specifically retained by the parties or their attorneys

                        to assist them in the preparation of this case or to serve as expert witnesses

                        at the trial of this action;

                 e.     third-party witnesses or potential witnesses whom counsel reasonably

                        deem necessary for the preparation and trial of this action;

                 f.     court reporters engaged to record depositions, hearings or trials in this

                        action; and

                 g.     mediators assigned to this case or selected by agreement of the parties.



                                                       2
PPAB 4565851v1
       4.        Disclosure of Confidential Information pursuant to this Order shall be handled as

follows:

                 a.     Any person described in subparagraphs 3(a), (b), (c), (f) and (g) of this

                        Order is bound by the provisions of this Order without the necessity of

                        executing a confidentiality agreement;

                 b.     Before Confidential Information is disclosed to any person set forth in

                        subparagraphs 3(d) and (e) of this Order, the party disclosing the

                        information shall inform the person to whom the disclosure is to be made

                        that Confidential Information shall be used for the purposes of the

                        prosecution or defense of this action only, and shall obtain from the person

                        to whom the disclosure is to be made a signed confidentiality agreement in

                        the form attached hereto as Exhibit A; and

                 c.     As long as Confidential Information is handled in accordance with this

                        Order, this Order shall not be construed as prohibiting or restricting the use

                        of Confidential Information during depositions, any hearing, the trial of this

                        matter, or any appellate proceeding. Similarly, no party shall be deemed to

                        have waived any objections as to the admissibility of any Confidential

                        Information into evidence in connection with any proceeding in this action.

       5.        Documents, things and/or information, including portions of any transcript, shall

not be filed under seal without a specific court order to do so. Pursuant to Stone v. Univ. of Md.

Med. Sys. Corp., 855 F.2d 178, 180–81 (4th Cir. 1988), each time a party moves or seeks

permission to make a sealed filing, it shall accompany the motion to seal with a supporting




                                                  3
PPAB 4565851v1
memorandum of law specifying (a) the exact documents, things, and/or information, or portions

thereof, for which filing under seal is requested; (b) how such request to seal overcomes the

common law or the First Amendment presumption to access, if applicable; (c) the specific qualities

of the material at issue which justify sealing such material, taking into account the balance of

competing interests in access; (d) the reasons why alternatives to sealing are inadequate; and, (e)

whether there is consent to the motion. In addition to the motion and supporting memorandum, the

moving party must set out such findings in a proposed order to seal. Any party seeking such an

order shall comply with Section G(7) of the Electronic Case Filing Administrative Policies and

Procedure Manual.

         6.      If a party or witness desires to designate any portion of a deposition as Confidential

Information, the designating party or witness shall have thirty (30) days after receipt of the

transcript to designate portions of the transcript as Confidential Information and inform counsel of

record in writing of such designation.

         7.      Nothing in this Order shall prevent the disclosure of Confidential Information

beyond the terms of this Order if the party that produced the information consents in advance in

writing.

         8.      This Order shall not limit or in any way restrict the right of any person or entity to

use, disseminate, dispose of, or otherwise benefit from documents or information obtained (i) other

than through discovery in this action, or (ii) from any person or entity with authority to provide

such documents or information independent of any confidentiality requirement imposed by this

Order.

         9.      If any party hereto disagrees with the designation of any discovery materials as

confidential, counsel shall attempt to resolve the disagreement on an informal basis and agree to



                                                   4
PPAB 4565851v1
file any motions concerning designations noted in this paragraph 9 within 30 days of receipt of the

material in question. If it is necessary to present the dispute to the Court for resolution, the material

in question shall continue to be treated as confidential under the terms of this Order unless and

until the Court issues a final ruling that the material is not of a confidential nature.

        10.      This Order is without prejudice to the right of any party or witness to seek

modification or amendment of the Order by motion to the Court, or to seek and obtain additional

protection with respect to Confidential Information as such party may consider appropriate.

        11.      This Order shall remain in effect for the period of this litigation and subsequent to

its termination so as to protect the confidentiality of the Confidential Information.

        12.      Ultimate disposition of materials and information protected by this Order is subject

to a final order of the Court upon completion of litigation. In the absence of a final order of the

Court addressing the disposition of Confidential Information, however, within 60 days after the

final disposition of this action, each Party must return all Protected Material to the producing Party

or destroy such material. As used in this subdivision, “all Protected Material” includes all copies,

abstracts, compilations, summaries, and any other format reproducing or capturing any of the

Confidential Information. Whether the Protected Material is returned or destroyed, the receiving

Party must submit a written certification to the producing Party (and, if not the same person or

entity, to the designating Party) by the 60 day deadline that (1) identifies (by category, where

appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

reproducing or capturing any of the Confidential Information. Notwithstanding this provision,

counsel for the Parties are entitled to retain an archival copy of all pleadings, motion papers, trial,

deposition, and hearing transcripts, legal memoranda,



                                                   5
PPAB 4565851v1
correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Order.


       Respectfully submitted this 27th day of November, 2018.

CONSENTED TO:


s/ S. Luke Largess                             s/ Shalanna L.Pirtle
S. Luke Largess                                Shalanna L. Pirtle
N.C. Bar No. 17486                             N.C. State Bar No. 36996
                                               Sarah Douglas
TIN, FULTON, WALKER & OWEN,                    N.C. State Bar No. 47839
P.L.L.C.
301 East Park Ave.                             PARKER POE ADAMS & BERNSTEIN LLP
Charlotte, North Carolina 28203                Three Wells Fargo Center
llargess@tinfulton.com                         401 South Tryon Street, Suite 3000
Attorney for Plaintiff                         Charlotte, North Carolina 28202
                                               Telephone: (704) 335-6628
                                               Facsimile: (704) 334-4706
                                               Email: shalannapirtle@parkerpoe.com
                                               Email: sarahdouglas@parkerpoe.com
                                               Attorneys for Defendant



       SO ORDERED.


                                       Signed: November 28, 2018




                                                 6
PPAB 4565851v1
                                             EXHIBIT A

                               CONFIDENTIALITY AGREEMENT

        I have read and am familiar with the terms of the Protective Order governing the disclosure
of confidential information in the case of Eric McKenzie v. Charter Communications, LLC and I
agree to abide by all the terms of said Order and not to reveal or otherwise communicate any of
the information disclosed to me pursuant thereto to anyone except in accordance with the terms of
said Order. I agree not to make use of any information or material obtained pursuant to that Order
other than for purposes of this litigation.

        I also agree to return to counsel of record not later than thirty (30) days after the termination
of this litigation any and all documents in my possession containing information which is the
subject of said Order (whether such information is in the form of notes, memoranda, reports or
other written communications or documents prepared by any person at any time containing
information covered by the terms of said Order).



                                                Name:

                                                Date:




PPAB 4565851v1
